Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the original filing of 5-11-2022. Claims 1-29 are pending and have been considered below:

Double Patenting
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10025455 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both display objects as a three-dimensional presentation based on layout guidelines.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter. Claim 16 of instant application does not appear to explicitly specify that the claimed invention includes hardware. The broadest reasonable interpretation of a claim drawn to a storage system and engines may not incorporate hardware features. As such, the language of the claim could merely be interpreted as a signal and software per se. This raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine, which would result in a practical application producing a concrete, useful and tangible result to form the basis of statutory subject matter under 35 USC 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-12, 16-18, 20-24 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanco (20080013860 A1) in view of Chiu et al. (“Chiu” 20050183041 A1).
Claim 1: Blanco discloses a computer-implemented method of positioning a set of objects for display on a user interface, the user interface being generated on a surface of a three-dimensional structure, each member of the set of the objects having a size in at least two dimensions, at least some of which dimensions vary between the objects, the method comprising (abstract, Figure 3): assigning the set of objects to a two-dimensional portion having a predetermined size (Figure 6, Paragraphs 35 and 41; display provides 2d portion of predetermined size); 
and mapping the allocated positions to a corresponding three dimensional coordinate on the surface of the three-dimensional structure (Figure 3, Paragraph 41; 2D objects rendered in 3D design). 
Blanco provides positioning of objects (Paragraph 24) but may not explicitly disclose for each as yet unpositioned object in the set of objects, performing a positioning process, the positioning process comprising identifying object occupancy in the portion and allocating the object to a position within the portion on the basis of a largest dimension of the object and unoccupied space in the portion. Therefore Chiu is provided because it discloses a system with 3D rendering and further provides a positioning process that takes into account object dimensions and empty space (Figures 13-15; Paragraphs 45, 47, 55 and 60). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement and  provide the positioning process in the system of the Blanco. One would have been motivated to provide this functionality because an automated system provides an efficient way to manage layout real-estate.
Claim 2: Blanco and Chiu disclose a method according to claim 1, further comprising assigning each of the objects to one of a plurality of subsets of objects on the basis of a characteristic of the objects, and performing the positioning process for each subset of objects such that the positioning process comprises: for each of an as yet unpositioned subset of objects: identifying object occupancy in the portion; and allocating the objects in the as yet unpositioned subset of objects to a position within the portion on the basis of a dimension of a largest object of the as yet unpositioned subset of objects and unoccupied space in the portion (Chiu: Paragraphs 46, 58-59; groups related items from same directory, also looks at subgroups when arranging the items). 
Claim 3: Blanco and Chiu disclose a method according to claim 2, further comprising configuring the portion into a plurality of parts, the positioning process comprising: for each of an as yet unpositioned subset of objects: identifying object occupancy in the plurality of parts and selecting a part for positioning of the as yet unpositioned subset of objects on the basis of the identified object occupancy; allocating at least some of the objects in the as yet unpositioned subset of objects to a position within the selected part on the basis of a dimension of a largest object of the as yet unpositioned subset of objects and unoccupied space in the selected part, the allocated positions being aligned along one dimension of the portion; and allocating any remaining unpositioned objects in the subset of objects to a position within the selected part or within an unselected part, based on object occupancy resulting from the allocated positions (Blanco: Paragraph 24 and Chiu: Paragraphs 45-47; positions objects for solution layout which provides least amount of empty space). 
Claim 4: Blanco and Chiu disclose a method according to claim 1, in which, in the event that the cumulative dimensions of the positioned objects exceed a predetermined threshold value corresponding to a dimension of the portion, the method comprises allocating as yet unpositioned objects to a different said portion (Chiu: Paragraphs 45-46; arranged to fit within a predetermined aspect ratio). 
Claim 6: Blanco and Chiu disclose a method according to claim 3, further comprising ordering the as yet unpositioned subsets of objects on the basis of an extrinsic or an intrinsic characteristic associated with the subsets of objects, said ordering being used to control the order in which the subsets of objects are positioned by the positioning process (Chiu: Paragraph 46; same directory). 
Claim 7: Blanco and Chiu disclose a method according to claim 1, in which the method is applied to a plurality of sets of objects, each associated with a different portion and a different category of objects, in which the objects of the different sets are allocated positions that are mapped to a distinct set of coordinates in three dimensional space (Blanco: Paragraph 47; coordinates and Chiu: Figure 1 and Paragraph 30; objects of the tree structure are mapped to distinct coordinates within rendering based on category (i.e. conferences, Japanese class)). 
Claim 8: Blanco and Chiu disclose a method according to claim 7, in which the portions are of varying sizes (Chiu: Figures 1-10; shows sections of varying sizes and 3d indexed structures of varying sizes). 
Claim 9: Blanco and Chiu disclose a method according to claim 7, in which the portions are positioned adjacent one another on the basis of a specified relationship between the categories of objects (Chiu: abstract, Paragraph 11 and claim 34; layout represents relationship of data structures; adjacently placed). 
Claim 10: Blanco and Chiu disclose a method according to claim 1, in which at least some of the coordinates in three dimensional space extend beyond a facet of a display on which the user interface is displayed (Blanco: Figure 1 and Chiu: Figure 1; objects within each three dimensional space extend beyond view of display (i.e. behind displayed object and beyond boundaries to the right and left)). 
Claim 11: Blanco and Chiu disclose a method according to claim 1, in which at least some said objects represent an item for selection via the user interface (Blanco: Figure 1, Paragraphs 28 and 47 and Chiu: Paragraph 7; interface allows for selection). 
Claim 12: Blanco and Chiu disclose a method according to claim 1, further comprising transmitting data indicative of the allocated positions in three-dimensional coordinates to a user terminal, for use in generating said user interface (Blanco: Figure 3 and Paragraph 47)(Chiu: Paragraphs 55 and 64). 
Claims 16 and 29 are similar in scope to claim 1 and therefore rejected under the same rationale.
Claim 17: Blanco and Chiu disclose a system according to claim 16, wherein the data processing engine is further arranged to assign each of the objects to one of a plurality of subsets of objects on the basis of a characteristic of the objects(Chiu: Paragraphs 46, 58-59; groups related items, also looks at subgroups when arranging the items), and wherein the object positioning engine is further arranged to configure the positioning process to, for each of an as yet unpositioned subset of objects: identify object occupancy in the portion; and allocate the objects in the as yet unpositioned subset of objects to a position within the portion on the basis of a dimension of a largest object of the as yet unpositioned subset of objects and unoccupied space in the portion, the allocated positions being aligned along one dimension of the portion (Chiu: Paragraphs 45, 47, 53 and 55). 
Claim 18 is similar in scope to claim 3 and therefore rejected under the same rationale.
Claim 20 is similar in scope to claim 7 and therefore rejected under the same rationale.
Claim 21 is similar in scope to claim 9 and therefore rejected under the same rationale.
Claim 22 is similar in scope to claim 12 and therefore rejected under the same rationale.
Claim 23: Blanco and Chiu disclose a system according to claim 16, in which the data processing engine and the object positioning engine are configured on a server system remote from the user terminal (Blanco: Paragraph 62-64; modules that control processing and positioning can be found on remote storage devices(i.e. servers)).
Claim 24: Blanco and Chiu disclose a system according to claim 23, in which the data processing engine and the object positioning engine communicate via a network communications channel (Blanco: Paragraph 62-64; provides network communications).
Claim 26: Blanco and Chiu disclose a system according to claim 25, wherein the rendering engine is configured on the terminal device (Blanco: Paragraph 60). 
Claim 27: Blanco and Chiu disclose a system according to claim 25, in which the data processing engine, the object positioning engine and the rendering engine are configured on the terminal device (Blanco: Paragraph 60). 
Claim 28: Blanco and Chiu disclose a system according to claim 25, wherein the rendering engine is configured on a server separate from said server system (Blanco: Paragraph 64; modules can be found in multiple computing systems). This provides obvious reasoning that rendering engine/module of Blanco could be stored on a plurality of different server systems. 


Claims 5 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanco (20080013860 A1) and Chiu et al. (“Chiu” 20050183041 A1) in further view of Hartnell(20100217650 A1).
Claim 5: Blanco and Chiu disclose a method according to claim 1, but may not explicitly disclose further comprising scaling the size of each object in relation to a first object and a second object in the set of objects, the first object having a largest value of a selected object characteristic and the second object having a smallest value of said selected object characteristic.
Therefore Hartnell is provided because it discloses building an icon map structure and further discloses scaling the icons based their correlation (Paragraph 27). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement and provide the scaling functionality in the modified Blanco. The scaling capabilities could be applied across a plurality of graphical displays using a suggested correlation. One would have been motivated to provide this functionality because it improves mapping capabilities and can efficiently designate items of higher value.
Claim 19 is similar in scope to claim 5 and therefore rejected under the same rationale.
Claims 13-15 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blanco (20080013860 A1) and Chiu et al. (“Chiu” 20050183041 A1) in further view of Gallo et al. (“Gallo” 20010028369 A1).
Claim 13: Blanco and Chiu disclose a method according to claim 1, but may not explicitly disclose in which the user interface is generated on an internal surface of a three-dimensional structure. Therefore Gallo is provided because it discloses a 3d structure and further discloses an internal view within the structure (Figure 13; Paragraph 106). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement and provide the internal view in the modified Blanco. One would have been motivated to provide this view as alternative layout for desired look and feel while improving navigational capabilities.
Claim 14: Blanco, Chiu and Gallo disclose a method according to claim 13, further comprising displaying a portion of the user interface on the display of the user terminal from the perspective of a virtual camera located within the three-dimensional structure, the virtual camera being located between half a radii and one radii from the centre of the three-dimensional structure, pointing directly through the centre point of the three-dimensional structure such that a target of the camera is one-and-a-half to two radii away from the camera(Gallo: Figure 13; Paragraph 106; internal camera view from center). 
Claim 15: Blanco, Chiu and Gallo disclose a method according to claim 14, in which the virtual camera is located one radii from the centre of the three-dimensional structure, such that a target of the camera is two radii away from the camera (Gallo: Figure 13; Paragraph 106).
Claim 25 is similar in scope to claim 13 and therefore rejected under the same rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

7148899 B2 DUMESY ET AL. TEXTURE MAPPING 3D OBJECTS FIGURES 9-11

20040167661 A1 abstract; Paragraph 54 and 61-69

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE HONG can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        9-9-2022